Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) Status
Claims 1-14,17-23 and 27-31 have been cancelled. Accordingly, claims 15,16, and 24-26 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed October 4, 2021  are acknowledged and have been fully considered.  
Claims  15, 16, and 24-26 were provisionally  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14,16,31,34 and 39 of US Patent 10,149,885 B2.  This rejection is withdrawn in view of the terminal disclaimer filed October 4, 2021.

Terminal Disclaimer


The terminal disclaimer filed on October 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. patent 10,149,885 has been reviewed and is accepted. The terminal disclaimer has been recorded.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is a dendrimer selected from the group consisting of polylysine, polyglutamate or polyaspartate of 3 or 4 generations of building units with a moiety attached to all surface groups of the outermost generation of the dendrimer comprising

    PNG
    media_image1.png
    86
    322
    media_image1.png
    Greyscale

wherein m is an integer 1 or 2 and p is an integer 1 to 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Claims 15,16, and 24-26 (renumbered as 1-5) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617